[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has brought a motion for contempt claiming that the defendant June Comtois executed a $30,000 mortgage secured by real estate that is currently jointly owned by the parties and is subject to the instant dissolution proceedings. The plaintiff claims this mortgage is a violation of the automatic orders.
The court finds the following facts: June Comtois retained her attorney and tendered a $15,000 retainer for her representation. Subsequent to the payment of the retainer she executed a $30,000 mortgage for the same purpose. The court finds that the execution of the mortgage occurred after the service of the writ and notice of its automatic orders. The court finds the mortgage was given without permission of the court. The court finds that the mortgage in the sum of $30,000 is beyond the terms of the exclusion in the Practice Book for the payment of reasonable attorney's fees. The court accordingly finds that the execution of said mortgage is in contempt and violation of the automatic orders and finds the defendant in contempt and orders defendant's attorney to release the mortgage immediately.
Having determined that the mortgage is in violation of the automatic orders, the court does not need to determine whether the present conduct was violative of Rule 1.8 of the Connecticut Rules of Professional Conduct. CT Page 13552
The court, in addition, awards the plaintiff the sum of $1000 as reasonable attorney's fees for the bringing of the motion of contemp.
KOCAY, J.